Exhibit 10.107

Key Corporate Capital, Inc.
Amended Schedule of
Loan Agreements which are substantially in the form attached as Exhibit 10.116
to the Registrant's Form 10-K for the period ending 12/31/99
and
Amended and Restated Secured Promissory Notes and Amended and Restated
Guaranties which are substantially in the form attached as Exhibits 10.105 and
10.106 to the Registrant's Form 10-K for the period ending 12/31/01

 

Mortgagor



 

Facility Name

 

Location

 

Note Amount



Ithaca Bundy Road, LLC

Alterra Clare Bridge Cottage of Ithaca

101 Bundy Road
Ithaca, NY 14850-9252

$3,325,800


         

Ithaca Trumansburg Road, LLC


Alterra Sterling House of Ithaca
103 Bundy Road
Ithaca, NY 14850-9252



$2,862,607

         

Niagara Nash Road, LLC

Alterra Sterling House of Niagara

6751 Nash Road
North Tonawanda, NY 14120

$3,420,000

         

Niagara SC Wheatfield, LLC

Alterra Clare Bridge Cottage of Niagara

6741 Nash Road
North Tonawanda, NY 14120

$3,140,578

         

Clinton Brookside Drive, LLC

Alterra Clare Bridge Cottage of Clinton

115 Brookside Drive
Clinton, NY 13323

$3,072,992

         

Rockland Veterans Memorial Drive, LLC

Clare Bridge of Rockland County

582 Veterans Memorial Dr
Orangetown, NY

$6,335,739

         

